

The leasing contract between Tannenweg 10 company constituted under civil law
and Perfectenergy on Oct.3 2007


The leasing contract


Contract number: m07h2b
Firma Siegburg road number: 220 5103 0471


Between
 
Tannenweg 10 Vermögensverwaltung GbR constituted under civil law


Represents by the executive and authorized shareholder Mr. Herbert Fassbender,
Widen Mayer road 48, 80538 Munchen.
 
Telephone Number:089 21 21 37 11，Fax：089 21 21 37 12
 
E-mail：H.Fassbender@fassbender-lawyers.com


Via W,Neukirchen Corp.Ltd,Industrial road:43 53721 Siegburg
Telephone:02241 590077,fax:02241 590079 .Mobil:0171 5332877
E-mail: Wolfgang, neukirchen@t.online.de
As the locale building management


In the following will be as lessor named


And
Perfectenergy GbmH
Tannenweg 10
53757 road Augustin
 
（district court is Siegburg HBR 9874）
 
Represents by the general manager Xiaochun Haas, Taas, Tannenweg 8, 53757 Road
Augustin
E-mail: contact@haasmt,com


In the following will be as lessee named
 

--------------------------------------------------------------------------------




The leasing contract between Tannenweg 10 company constituted under civil law
and Perfectenergy on Oct.3 2007
 
Content
 
Preliminary remark
3
§ 1—the object which will be leased, the status as well as its equipment.
3
§ 2—The purpose for the lease
4
§ 3—period of tenancy and the time limit
4
§ 4—rent, the overhead expense, the prepayment amount of the operation costand
the value added tax
4
§ 5—deposit of a security for the lease
7
§ 6—the adjustment of the lease
7
§ 7—the balance, the right of retention and the decrease
7
§ 8—sublease
8
§ 9—the correction and the architectural changes
8
§ 10—the maintenance and repair in the leased area
9
§ 11—the lien for the lessor
9
§ 12—enter in the leased area should be accompanied with the lessor
9
§ 13—the termination of the lease term
10
§ 14—advanced termination of the lease term ( in the case of unexpected cancel
of the lease contract and its compensation accordingly
10
§ 15—protection against competition
11
§ 16—insurances
11
§ 17—liability
11
§ 18—full-fledged member of the lessor
12
§ 19—duty to implement safety precautions
12
§ 20 —repair, expansion and the grant for the building cost
12
§ 21—advanced termination of the contract
12
§ 22—closing provisions
13


 
 

--------------------------------------------------------------------------------

 


The leasing contract between Tannenweg 10 company constituted under civil law
and Perfectenergy on Oct.3 2007
 
Preliminary remark

--------------------------------------------------------------------------------



Lessor here we mentioned is the owner of the immovable property in Tannenweg 10
in 53757 Sankt Augustin together with the building we following mentioned.


§ 1—the object which will be leased, the status as well as its equipment.

--------------------------------------------------------------------------------



The object which will be leased is the area of the hall H2b together with the
office and social communication rooms as well as the four cars’ parking
lots(number 10,11,12 and 13) which belong to the leased place.
The area which will be leased concludes the following three parts in details


160 m2 storage depots
30 m2 passages
125 m2 office and social communication rooms


The leased area we mentioned before is marked in the way of sketch plan in the
enclosed attachment one and attachment two) in the color of yellow. The area
which directly located before the leased place (between the parking lot number 8
and number 7, marked with criss-cross yellow lines place) can be used by the
lessee as loading and unloading area for container and trucks which are used to
deliver goods.


If the leased area is less than +/- 5% than we mentioned above, either the
lessor or the lessee has no right to ask more or less interests of the rent.


The lessee has the obligation to assure that the nearby area of the leased place
of the building as well as the estate of Tannenweg 10 will not be damaged by
himself or his suppliers or clients or the visitors everyday（including the night
time）


All of the leased rooms and leased areas listed in item 1 as well as the current
status, besides its equipments should be acknowledged by the lessee by way of
visiting them personally. The two parties agree that the repair and maintenance
as well as its rebuild will be conducted according to the items in the
attachment


The office area and the social communication rooms will use the central heating
model. In the heating phase the temperature in the rooms should be modulated to
at least 22 Grad Celsius as both of the parties negotiated. And there are no
heating systems in the area of passage and hall.


when the lessor forwards the leased objects to the lessee, he or she should give
the lessee 2 keys for each of the outside and inside door. And if the lessee
wants to have more keys, he should equip them by himself.


before the lessor forwards the leased place to lessee, the two parties should
look over the leased objects. In order to assure the leased objects, especially
the items negotiated in the attachment 5 in terms of the repair and rebuild,
both of the parties should draft a protocol in written form which should be
signed on the paper as well.
 

--------------------------------------------------------------------------------




The leasing contract between Tannenweg 10 company constituted under civil law
and Perfectenergy on Oct.3 2007
 
§ 2—The purpose for the lease

--------------------------------------------------------------------------------



the lessee plans to use the leased place in the scope of his business as the
storage depot, show room and office area, especially in the field of renewable
energy/solar energy.


the lessor has no idea what the purposes for the lessee who leased the area and
the lessor does not guarantee that it is available or qualified for the lessee
to use the area in whatever purposes.


The cost in the course of obtaining the necessary governmental documents
regarding usage of the leased area should be paid and / or compensated by the
lessee himself.


if the lessee wants to change the usage items of the leased area. He should gain
the agreement in written form from the lessor in advance. And the lessee should
take the risks for each of the potential changings.


§ 3—period of tenancy and the time limit

--------------------------------------------------------------------------------



the lease relationship is from Dec.1 2007 to Nov, 30 2010


The lessee is authorized to use the leased area and conduct the repair and
rebuild the space. After the lease paid the lease deposit before Nov. 1. 2007 he
is free to use the area.


Only if the lessee informs the lessor in prior 6 months that he does not want to
keep leasing the area in written form (until Oct. 10.2010), otherwise the lease
relationship term will extend 2 years automatically, in this case the
regulations for the lease will follow §6 to be implemented.


If either of the two parties is not informed by the other party in prior 6
months before the end of the validity of the contract in written form, it is not
necessary to make a declaration. The lease relationship will be extended for one
year according to the regulations in §3 item 2 in terms of the continuance of
the leased area. This procedure is effective for each continuance of the
contract in the future.


when the period of tenancy is expired, for however jurally reason, we will not
use the regulations in the § 545 civil law book to make any judgments.


§ 4—rent, the overhead expense, the prepayment amount of the operation costand
the value added tax

--------------------------------------------------------------------------------



the net rent （divided payments）for all the leased space as it is mentioned to
the lessee in § 1 item 1 amounts to as follows in details
 

--------------------------------------------------------------------------------




The leasing contract between Tannenweg 10 company constituted under civil law
and Perfectenergy on Oct.3 2007
 
From Dec.1 2007 to Nov, 30, 2008 in Euro 1,000 not including VAT
From Dec, 1, 2008 to Nov, 30, 2009 in Euro 1,000 not including VAT
From Dec. 1, 2009 to Nov, 30, 2010 in Euro 1,200 not including VAT


When the lessee chose to continue the lease contract, it will be 2 years and the
net rent will be reconsidered under the regulations described in §6


The lessee has to pay the leased area in proportion to the all areas which
belong to the estate of Tannenweg 10 all the operation cost which related to the
cultivated estate.


The operation cost includes all the cost related to the leased objects according
to the regulations described in §2 the regulations regarding the operation cost
(operation cost calculation regulation on Nov. 25. 2003 attachment 3).Taking the
jurally regulations, specially the operation cost calculation regulation into
consideration, more cost items as the operation cost should be added, in the
terms of the lease contract, the so called operation cost which includes the
following items in details


 
a.
All the cost of the operation and maintenance and the estimation regarding the
existing plants or equipments, including the operation and the maintenance of
the communal antenna as well, the wire connection when it is available. The
lessor guarantees that all the equipments are at normal and general price, no
costly and peculiar equipments.

 
b.
The cost of the operation and maintenance as well as the repair in terms of the
entrance door and inside doors as well as other mechanical equipments in the
scope of the leased area(not included  cost for the estimation and maintenance
which is stipulated in the §10 item 3.)

 
c.
Land tax amount, official tax and the insurance premium as well as the
commission, or it maybe occurs new cost in the leased period.

 
d.
Electricity cost in all the leased area and its equipments

 
e.
The cost of the water rate

 
f.
The clean cost in all the leased area and space including the outside grassplot
and facade area.

 
g.
The clean cost of the street and the maintenance and clean of all the outside
equipments such as the garden and footpath and so on

 
h.
The cost for the clean of the dirty water and rainwater

 
i.
The cost for the smokestack

 
j.
The cost for the house guard

 
k.
The cost for the insurance, including the building and liability insurance
regarding all the building and ground complex.

 
l.
The cost for the rubbish clean out



The lessee should prepay the operation cost with 300 in Euro every month, and
the lessor assures that all the above in the amount settlement template
mentioned cost is according to the current price liste. But it is not exclusive
that the price of the items increased.


The operation cost will be paid by both of the parties in comparison the leased
area with altogether area according to the regulations stipulated in §1 item
1,in the case that the operation cost can not be simply and directly
distinguished whether it should be taken by the lessee or the lessor. See (the
amount settlement template in attachment 4)
 

--------------------------------------------------------------------------------




The leasing contract between Tannenweg 10 company constituted under civil law
and Perfectenergy on Oct.3 2007
 
The operation cost will be paid one time every year by the building management
organization. The invoice for the operational costs is deemed to be approved by
the lessee, unless he issues a formal objectionin written form within 4 weeks
after receipt of the invoice. According to the exceeding of payment deadline, it
is deemed to be acknowledged, if the leesor has already pointed it out in
the   , In the transitional period of the lease continuation, the amount
settlement is also accepted, if the lessor had already indicated to neglect the
period of the transitional period. Cost in terms of the equipments and the
plants which be built by the lessee or for the lessee will be paid by the
lessee, so as the cost of repair and maintenance of the equipments and the
plants.


The lessor can ask for a suitable increase of the advance payment of the
operation cost in terms of the retrospective coming fiscal year in basis on the
model of the yearly amount settlement, if we do not consider that the yearly
amount of the operation cost will be higher than the sum of the advance payment.
Or the sum of the operation cost in the last year is obviously lower then the
paid advance payment. At the same time the lessor has the right to alter the
cost factors which will affect the sum of the advance payment essentially in the
coming fiscal year and asks for the changing amount of the advance payment of
the operation cost based on the submitted preliminary billing.


In additional, the lessee has to pay the sales tax with 19% the current rate as
well as the rent and the advance payment of the overhead expense. If the sales
tax has increased or decreased, then the tax rate will also be increased or
decreased accordingly.


the net rent including the advance payment of the operation cost and the sales
tax together amount to the sum every month. It needs to be prepaid monthly; more
specifically it should be paid at least on the third week of the working day
every month to the lessor in the following bank account with no commission
charge from lessee. In terms of the in time payment for the sum is not the
sending date but the arrival date in the lessor’s bank account of the cost
considered as the in time payment.


Bank account name:
 
Tannenweg 10 Assets Management Company constituted under civil law
Bank name:
 
hypovereinsbank
The serial number of the bank:
 
700 202 70
The account:
 
322 65 600



In the case that the lessee delayed the payment, the lessor has right to send a
written remind paper to the lessee and ask for the added cost for remind in the
limit of 10, 00 Euro. Regarding each delayed payment, the lessee has to pay
interest for the debt with the basic basis interest rate through European
central bank.
The enforcement of other compensations will keep the same and not damaged.
 

--------------------------------------------------------------------------------




The leasing contract between Tannenweg 10 company constituted under civil law
and Perfectenergy on Oct.3 2007
 
The sum of the monthly cost should be paid at least before the time point of the
beginning of the lease relationship between two parties and expired on Dec. 1
2007.The sum includes the following items:


Net rent:
1,000 in Euro
The advance payment of the overhead expense:
300 in Euro
Amount is
1300 in euro
The added value tax 19%:
247 in Euro
Sum payment in month:
1547 in Euro



§ 5—deposit of a securityfor the lease

--------------------------------------------------------------------------------



As the security in the course of the placing of the contract when occurred
obligation of both parties, the lessee should give the lessor a deposit book
with the sum of 4,000 （in written form means four thousand euro）in Euro after
both of the parties had signed the contract or at latest after they forwarded
the leased objects. If in the side of the lessor has not debt in the lessee, the
lessor should give the deposit book back to the lessee at latest in 6 months
after the lease relationship ended.


The lessor can consider all the uncontested or legal which stipulated in the
lease contract account payable, which should be paid by the lessee from the
beginning he leased the objects, as safe in considering the security. For the
requirement of security of the payment, during the lease period the lessee has
the obligation to increase the caution money which be negotiated by the two
parties. If the lessee do not pay the rent and related cost within 14 days as
negotiated before, the lessor has right to send written requirements and
following send the written remind paper where also sets a suitable final
deadline for the payment, yet the lessee did not pay the cost, the lessor gains
the right to cancel and break the lease relationship without any notice in
advance.


§ 6—the adjustment of the lease

--------------------------------------------------------------------------------



The two parties are entitled to ask for the lease adjustment, after the
negotiated lease time is expired. The principia of the lease adjustment based on
the price index for the standard of living of all the private families in
Germany which is stipulated by the federal statistical bureau .


§ 7—the balance, the right of retention and the decrease

--------------------------------------------------------------------------------



Only in the case that the counterclaim is proved to be uncontested or legal, the
lessee is permitted to  ask for the balance and the enforcement of the right of
retention regarding the debt from lessor,


Besides, the lessee only has the right to decrease the rent in the future not
for the current, when he in prior 14 days presents detailed and relevant
mistakes regarding the payment of the rent in written form, and the purposes for
the decrease and the suggested payment amount should also be informed to the
lessor in written form.
 

--------------------------------------------------------------------------------




The leasing contract between Tannenweg 10 company constituted under civil law
and Perfectenergy on Oct.3 2007
 
§ 8—sublease

--------------------------------------------------------------------------------



It the lessee wants to sublease the leased objects, he should get the agreement
from the lessor in advance in written form.


§ 9—the correction and the architectural changes

--------------------------------------------------------------------------------

 
the lessor is permitted to make some necessary corrections and architectural
changes so that to maintain the leased objects or the area, or to avoid the
serious risks or to take the damages out, in this case it is not needed to gain
the agreement from the lessee, so as the work which is although not necessary
but it plans to be good for the modernization of the leased objects is
available, so long the lessee has rational reason to make the changes and
correction. If the lessee had considered and kept the passable of the space,
then the implements in correction and changes should not be objected.


In the emergency case, the corrections and architectural changes in the leased
area should be negotiated together by the lessee in the terms of the following
points: this work with a rational term together should be informed to the lessor
in advance and it is also necessary to follow the stipulated rational term to
finish the work.


the lessee has right to make architectural changes on the leased objects in the
requirement of his own business operation und he should bear all the related
cost as well. If the changes do not need get any governmental approval and will
not affect the supply line of other lessees in the building of Tannenweg 10.


 
a.
Before the implements of the architectural changes, the lessee should submit the
drafted plan to the lessor to gain the written agreement from him. After lessee
got the agreement from lessor, he has obligation to get the public and legal and
governmental approval. In the course the lessee bears all the cost and expense,
as well as the cost for enforcement of the architectural changes and its farther
maintenance and repair.

 
b.
The lessee is responsible for all the damages which appear in the course of
architectural changes. Regarding all the damage cases which related to the
architectural changes which will all be taken by the lessee and it has nothing
to do with the lessor.

 
c.
The following points will be considered to the architectural changes which are
conducted by the lessee by the end of the lease relationship:



aa) according to the regulations stipulated in §9 of item 2, if the
architectural changes which was implemented in the time point by the lessee but
without any agreement from the lessor, then the lessee has the obligation to
make the changes return to the original status.
bb) according to the regulations stipulated in in §9 of item 2, if the
architectural changes which was implemented with the in time agreement from the
lessor or with the supervened agreement from the lessor, then for any
enforcement of architectural changes is the lessor responsible, the lessee do
not have to pay any compensation to the lessor.
 

--------------------------------------------------------------------------------




The leasing contract between Tannenweg 10 company constituted under civil law
and Perfectenergy on Oct.3 2007
 
§ 10—the maintenance and repair in the leased area

--------------------------------------------------------------------------------



the lessee has the obligation to maintain and beautify the leased area and the
collective plants and blow the pests away.


the lessee has the obligation to regularly conduct the repair for the beauty in
time and in all around according to the basic principles which formed in the
course of administration of jurisdiction during the period when the lease
relationship is existing.


the lessee has the obligation to maintain or repair the equipments for the lamps
and the bell, locks, water faucet, toiler washer, the heating equipments and
boiler and at his own cost, as long as the sum of the cost in the side will not
be more than 200 in Euro. And the lessor will bear the additional cost regarding
the maintenance and repair. And the lessee additionally has to replace the
damaged glass panes, if the damages are caused by the lessee or his colleagues,
or visitors or consigners.


if the lessee do not follow the above mentioned obligations, although the lessor
reminded the lessee in written form and gave him or her a suitable and legal
deadline, in this case the lessor has the obligation to pay the cost of all the
maintenance and repair and so on works. By the risk of payment default, there is
not necessary to set a deadline.


the lessee has to show the damaged points on the leased object. He gives up all
the compensations which paid in the area of maintenance and repair, and the
lessee will not ask the lessor for help under this situation within a suitable
term. By the risk of payment default, the lessee has to take necessary action so
that he protects the lessor from other unavoidable damages.


the lessee has the obligation to replace the damaged leased ware and objects as
well as the equipments which belong to the leased ware and objects, if these
ware and objects are damaged by his colleagues in the operation team or the
subtenants, visitors, suppliers or craftsmen and so on, or if the lessee has
paid the Third Party Liability Insurance.


§ 11—the lien for the lessor

--------------------------------------------------------------------------------



the lessee has obligation to inform the lessor as soon as possible in the case
of the mortagage for the introduced ware through the third party.


If the lessee has delayed to pay the rent more than one month, in order to make
sure the security of all debt to the lessor as it is stipulated in the lease
contract, the lessee has the obligation to forward all the existing and
potential new coming cost which the lessee gets from the third party who
subleases the area as the sum of rent to the lessor.


§ 12—enter in the leased area should be accompanied with the lessor

--------------------------------------------------------------------------------



If the representative of the lessor wants to confirm the necessities of
arrangements for the repair and maintenance, he is permitted to enter in the
leased area during the business hours, only has he made an advanced appointment
on schedule, and the lessee can accompany with the lessor during his visit.
 

--------------------------------------------------------------------------------




The leasing contract between Tannenweg 10 company constituted under civil law
and Perfectenergy on Oct.3 2007
 
If the lease relationship is expired or the lessor wants to sell the leased
objects, the representative of the lessor can take the potential lessees to
visit the area during the business hours, if he has made an advance appointment
on schedule. If they want to visit the area on Sunday or on holiday, an advanced
agreement from the lessee is necessary.


The lessee agrees lessor or his full-fledged members enter in the leased area in
the emergency cases and no advanced appointment is Ok. And in the emergency
cases the building management organization will give the key for the area to the
lessor.


§ 13—the termination of the lease term

--------------------------------------------------------------------------------



when the lease relationship is terminated, the lessee has to clean all the
leased place and objects and submit all the keys, including which he duplicated
at his own cost.


Regarding the keys which be duplicated by the lessee himself, the lessor will
not give any claim back. If he lessee does not follow his obligation to give all
the keys back, then the lessor has right to open the area at the expense of the
lessee or confect new keys.


when the lease relationship between the two parties has been terminated, then
all the equipments, including the advertising structure which the lessee has
decorated at the leased area will be disposed on demand of the lessor, and if it
is possible, the lessee has to return all the leased area and objects to the
original status at his own cost as he leased them.


the cost which taken by the lessee and caused by the architectural changes will
not be considered to give back to lessee.


which will be judged by the standard that the people can see it clear on the
street, and the presentation term of the new address can be lasted one year,
after the lease relationship of the two parties has been terminated.


§ 14—advanced termination of the lease term ( in the case of unexpected cancel
of the lease contract and its compensation accordingly

--------------------------------------------------------------------------------

Both parties to the contract have right to cancel the contract
unexpected（without any notice）only in the case that they have very important
reason for the action.


In the following cases, the lessor is entitled to cancel the lease contract or
withdraw from the contract
 
a.
The lessee is still in arrears with at least two month rent sum debt, although
the lessor has reminded him to pay the rent sum in written form( see the
regulations in §4 of term 5)

 
b.
Although the lessor had reminded the lessee or the sub-lessee that they should
not object to the contract terms during the usage of the leased area in written
form, yet it does not works.

 

--------------------------------------------------------------------------------




The leasing contract between Tannenweg 10 company constituted under civil law
and Perfectenergy on Oct.3 2007
 
 
c.
If an extra curial procedure and which is good for the liquidation of the debts
as well is conducted or the lessee stops to pay the rent or because some other
reasons the lessee has to conductinsolvency proceedings, then a termination of
the contract can be implemented, only after that the lessee has already
submitted the application for insolvency.

 
d.
The lessee or his colleagues, clients, suppliers, or the similar third parties
had seriously disturb or defame the lessor. Other lessees or the third parties,
and it does not works with the written remind and warning from the lessor.

If the lease relationship is terminated in advance by the lessor for the reason
from the lessee without any notice (such as the lessee uses the area which
objects to the terms in the contract or owe the rent) or because of some other
reasons which is responsible for the lessee, then the lessee has to bear all of
the loss which the lessor takes, specifically speaking are the debts as follows:
the leased area leave unused after the lessee moves away or the area is leased
at a lower price and so on other loss which caused by the advanced termination
of the contract. The liabilities of the lessee will be lasted until the
negotiated lease term is terminated.


The least losses which the lessee should bear in this situation is to keep
paying the rent and the potential associated costs until the lease term is
terminated, so long as the lessor do not ask for claim in terms of the other
lease of the area.


In the case that the lessee has terminated the lease contract without any
notice, he or she has the right to recommend a new lessee, so long that it
follows fully the requirements as the contract stipulates and according to the
objective judgments the new lessee is reliable or the lessee guarantees that he
would bear fully all the obligations the new lessee takes.


§ 15—protection against competition

--------------------------------------------------------------------------------



The protection against competition for the lessee will not be considered at all.


§ 16—insurances

--------------------------------------------------------------------------------



The lessor has to pay the following kinds of insurance for all the building and
estate complex: the building insurance and the compulsory insurance for the
building and the estate (public liability insurance)


the lessee is responsible to pay the general insurance for the leased objects
and especially for the public liability insurance and burglary insurance which
regards to the equipments or plants and objects he introduces.


§ 17—liability

--------------------------------------------------------------------------------



The lessee is responsible for the damages on the leased objects or other leased
objects which is related to the estate during the lease term of the contract,
regardless whether the damages are caused by the lessee himself or his
sub-lessee or the visitors and guests and the persons who are authorized by the
lessee (such as the craftsman, the suppliers or his performing agents). And the
sub-lessee is responsible for the damages which results from the lessee as well
accordingly, so as the organs and the colleagues.
 

--------------------------------------------------------------------------------




The leasing contract between Tannenweg 10 company constituted under civil law
and Perfectenergy on Oct.3 2007
 
The lessor is responsible for the damages on the leased objects or the objects
which are introduced by the lessee during the lease term of the contract,
regardless whether the damages are caused by the lessor himself or his visitors
and guests and the persons who are authorized by the lessor (such as the
craftsman, the suppliers and including his performing agents as well), so as the
organs and the colleagues.


§ 18—full-fledged member of the lessor

--------------------------------------------------------------------------------



The lessor agrees to appoint Mr., Dipl-Ing Wolfgang Neukirchen, and
Industriestrasse 43. 53721 Siegburg as his full-fledged member. And all the
declarations which follows the regulations in the contract will be promulgated
by his full-fledged member, the declarations which are related with the company
constituted under civil law and the lessor can be released in the prescriptive
form by the chief executive officer Mr. Herbert Fasssbender or his full-fledged
member. And the declarations about the lessor are release by the company
constituted under civil law or the full-fledged members will be considered as
effective in law.


§ 19—dutyto implement safety precautions

--------------------------------------------------------------------------------



The lessee is responsible to implement the safety precautions and the lessor has
nothing to do with the potential damage claim for the deregulation of the safety
precautions in the leased objects or area during the lease term. If the damage
is caused by the defects of the architectural status or structure of the leased
objects, then the lessor is responsible for the elimination of the defects, even
if he has no idea about the damage before. And the lessor is responsible to
prepare for the winter straw.


§ 20 —repair, expansion and the grant for the building cost

--------------------------------------------------------------------------------



As it had already stipulated in the §1 of item 4, the lessor will bear all the
cost which listed in the attachment 5 in terms of the repair and expansion as
negotiated by the two parties before. The lessor will pay 5000 in Euro as the
grant for the building cost, when some architectural measures are implemented.
According to the terms in§4 at term 4,the lessee should give the grant for the
building cost to lessor, at latest when he submits the deposit book for rent to
the lessor.


The repairs and expansions as listed in attachment 5 should be finished as
estimated before Oct. 15. 2007. In the repairs and expansion of the entrance
door and the porch, the delivery time should be considered so that the assembly
work can be possible begin in Nov. 2007(during the lease time). The decrease of
the rent for this reason in the field will not be considered.


§ 21—advanced termination of the contract

--------------------------------------------------------------------------------



If the lessee has terminated the lease contract in advance, then he has the
obligation to pay the rest rent to the lessor, it will be calculated as follows:
the amount of the rest months (until on Oct. 31 2010) multiplied with 600 Euro
per month not including the value added tax.
 

--------------------------------------------------------------------------------




The leasing contract between Tannenweg 10 company constituted under civil law
and Perfectenergy on Oct.3 2007
 
Anyway the lessee has to pay the rest rent, it will not depend on whether the
lessor finds a new lessee or not.


As compensation, he should take this situation into account that the lessor
agrees to sign a lease contract with the payment form of a sliding scale price,
specifically speaking is that the lessee pays the rent lower at the beginning
and the lessor has high investment for the lessee in the beginning.


§ 22—closing provisions

--------------------------------------------------------------------------------



1
As far as there is not other items which be stipulated in the contract, the
legal provision and all the enclosed attachments in the contact are considered
as a part of the contract.



2
The ineffective single provision will not affect the contract, and the two
parties will cover the ineffective provision for another and effective items in
the problematic contract which will to the greatest extent follow the sense and
purpose of economy (profits).



3
There is no oral supplemental agreement. All the changes and addition of items
need to be shown in a written form.



4
Place of fulfillment and the competent court of jurisdiction is Bonn



5
All the enclosed attachments are part of the contract



Sank Augustin on Oct, 22 2007
W, Neukirchen
The lessee
the lessor



Attachments:
Attachment 1 the storage plan
Attachment 2 the sketch of the plan in the office area
Attachment 3 the operation cost calculation regulations
Attachment 4 the template for the operation cost calculation
Attachment 5 the work of repair
Attachment 6 the contract in the case that the lessee moves away in advance
 

--------------------------------------------------------------------------------




The leasing contract between Tannenweg 10 company constituted under civil law
and Perfectenergy on Oct.3 2007
 
[graphic1.jpg]
 
Die Anlage 1
Attachment 1


LAGEPLAN
 
Layout 1：500
 
Tannenweg Street Augustine


Eingang Bürogebäude t
The entrance of the office building
 
TANNEN WEG
 

--------------------------------------------------------------------------------




The leasing contract between Tannenweg 10 company constituted under civil law
and Perfectenergy on Oct.3 2007
 
TANNEN street
[graphic2.jpg]


Anlage 1
Attachment 2
 
Scale 1：100
 
Buero means office
Durchgang means passage
Besprechungsraum means meeting room
Zusa means together
Hall 190 m2    Lager Werkstatt means warehouse and workshop
Office 125m2
Social activity space 315m2



--------------------------------------------------------------------------------




The leasing contract between Tannenweg 10 company constituted under civil law
and Perfectenergy on Oct.3 2007
 
The attachment 3


The schedule of the operation cost


According to §27 in paragraph 1 about the calculation regulations in the
attachment 3, in conformity with §1 in paragraph 5 about the calculation
regulation for apportionment of the operation cost in the attachment


The cost of operation includes the following cost items; the people who has the
right to conduct earthworks in the estate or he makes good and legal use of the
building or the economic unit or the outhouse or the equipments and plants or
the estate where occurred cost belongs to the operation cost. Unless the costs
as generally conducted will be taken by the lessee directly which is not
included in the rent:
1
the tax about the current operational estate hereby means the land tax in
particular and not the tax from the mortgage profit;



2
the cost in the water supply

Hereby the cost in the use of water includes the basic fee and the rental as
well as the cost from the transfer of right to use water by the people who paid
the water cost or other kinds of transfer of water use right together with the
cost from the calculation and partition of the water supply., and the cost from
the operation of the water supply facilities which belong to the lessor or the
owner as well as the preparation plant including the materials by the use of the
preparation plant.


3
the cost in drainage

Hereby the cost in the drainage of the house and estate includes the cost in the
operation of appropriate not communal equipments and the cost in the use of
drainage pump.


4
The cost

a.
The cost from operation the central heating equipments including the operation
of flue gas installation system:

Hereby including the cost of use the fuel as well as its supply and the cost of
operating current and the cost of management, the operation, the inspection and
maintenance of the equipments as well as the cost of the regular test for the
operational condition and the operation safety and the adjustment in the help of
the professional workers, and the cost for the clean of the equipments, and the
cost of measurement according to the Federal Immission Control Act, and the
rental or the cost paid in the use right transfer of the equipments as well as
other kinds of the transfer for the equipment use right together with the cost
from the calculation and partition in this operation course.
b.
The cost in the operation of the equipments for the central fuel supply;

Hereby including the cost of fuel consumption and its delivery as well as the
cost of operating current, the cost in the inspection and clean of the
equipments and operating area
Or
c.
the cost in the independent and commercial delivery for the heat energy
including thee equipments cost in letter a mentioned regulations, hereby
including the expense in the supply for heat energy and the cost in the
operation of the indoor equipments as mentioned in letter a

d.
The cost in the clean and maintenance of the self-contained central heating

Hereby including the cost in clean of the dregs in water and in the fuel of the
equipments, the cost of the regular test for the operational condition and the
operation safety and the adjustment in the help of the professional workers, and
the cost of measurement according to the Federal Immission Control Act.
 

--------------------------------------------------------------------------------




The leasing contract between Tannenweg 10 company constituted under civil law
and Perfectenergy on Oct.3 2007
 
5
the cost



a.
The cost in the operation of the supply facilities for the central heating water

Hereby the cost of water supply will follows the regulations in number 2 where
these costs had already considered and the cost for the heating water follows
the regulations in number 4 letter a
b.
the cost in the independent and commercial delivery for the heat energy
including the equipments cost in letter a mentioned regulations, hereby
including the expense in the supply for heat energy and the cost in the
operation of the related indoor equipments as mentioned in letter a; or

c.
The cost in the clean and maintenance of the self-contained central heating.
Hereby including the cost in clean of the dregs in water and in the fuel of the
equipments, the cost of the regular test for the operational condition and the
operation safety and the adjustment in the help of the professional workers.

6
the cost related for the heating and warm water supply facility construction



a.
The installation of the central heating facility should be implemented according
to the number 4 letter a and number 2. If the cost items are not mentioned in
the contract.

b.
Regarding the independent and commercial heating supply should follow the
regulations in number 4 and letter c) and number 2 or, if the cost items are not
mentioned in the contract.

c.
By the installation of the related supply facilities for the self-contained
central heating and warm water will follow the regulations stipulated in number
3, letter d and number 2,if the cost items are not mentioned in the contract.



7
the cost for the operation of mechanical persons or the freight elevator

Hereby including all the cost of the operation current and the cost of
management, the operation, the inspection and maintenance of the equipments as
well as the cost of the regular test for the operational condition and the
operation safety and the adjustment in the help of the professional workers, and
the cost for the clean of the equipments.


8
the cost in the cleaning of streets and the garbage removal

Herby including cost for the cleaning of the pubic streets and the garbage
removal should be paid or the expense in the implement of related and
appropriate but not communal measures.


9
the cost in the cleaning in indoor area and the pest removal

Regarding the cost of cleaning in indoor areas including the cost for the
cleaning of the area where the residents together used parts of the building
such as the entrance area, the passages, the stairs, the cellar and floor space
and washing room as well as the carriages of the elevator.


10
cost of maintenance in the garden

Hereby including the maintenance of all the horticultural work which contains
the renewal of the trees and grass, the maintenance in the playing court where
contains the work of renewal the sand and maintenance the ground, the entrance
as well as the access roads which is not for the pubic traffic.


11
the cost of lighting

Hereby including the cost of electricity consumption in the outside lighting as
well as the lighting which the residents together used  emergency lighting in
the entrance, the passages, in stair, cellar and floor space as well as in
washing rooms.


12
The cost in the cleaning of chimney

Hereby including the cost in cleaning will be paid according to the importance
tariff, if the cost items are not considered in number letter a. Of the
contract.
 

--------------------------------------------------------------------------------




The leasing contract between Tannenweg 10 company constituted under civil law
and Perfectenergy on Oct.3 2007
 
13
The cost of property insurance and liability insurance

Hereby including specifically the cost of insurance for the building in the
damage case of fire, storm as well as water disasters and the insurance for the
glass and the liability insurance for the building and oil tank as well as the
elevators.


14
the cost for the house guards

Herby including the cost in salary and social insurance contribution as well as
all cash value performance, which the owner ( or the people who has right to use
the estate) paid to the house guard for their work, as long as the cost items
are not related with the maintenance, repair and renewal as well as the beauty
repair or the building management.
As long as the guard work is finished by the outside organization, then the cost
of working performance mentioned in number 2 to 10 will not be implemented.


15
the cost

a.
the cost in the operation of the communal antenna system:

Herby including the cost of the operating current and the cost regular text for
the operational functions which contains also the adjustment by professional
worker of the equipments or the cost for the use of antenna systems which is not
paid by the commercial units. Or
b.
The cost of operation in related private distributed equipments of broadband
network

Hereby mentioned the cost had already considered in letter a and in additional
the cost of the base fee for the connection of broadband network per month


16
the cost in operation of the mechanical washing equipments

Hereby including the cost of the operating current and the cost for the
inspection, repair, and cleaning of the mechanical equipments, and the cost for
the regular test of the operational functions and safety of the equipments as
well as the cost of water supply according to the regulations mentioned in
number 2, as long as the cost items had not been considered there.


17
other operation costs

Means all the operation cost items which are not mentioned in number 1 to 16,
specifically the operation cost in the outhouse and equipments as well as the
plant.
 
 
 

--------------------------------------------------------------------------------

 


The leasing contract between Tannenweg 10 company constituted under civil law
and Perfectenergy on Oct.3 2007
 

Attachment 4
[graphic3.jpg]

 
 

--------------------------------------------------------------------------------

 


The leasing contract between Tannenweg 10 company constituted under civil law
and Perfectenergy on Oct.3 2007


The settlement of the operation cost
Tannenweg 10 Street Augustin 2006
 

                     
H2b
 
Sort of the cost
 
Sum in Euro
         
Vevt
   
Hanowski
 
1, land tax
    7.086.83     F1       0,06       440,45  
The clean of the street
    202,50    
Pa1
      0.07       14,46  
2,Water
    638.53    
Po
      0.00       58.57  
3,Wastewater
                               
Canal
    819.20    
Po
      0.00       56.97  
Rain
    4,731.82     F1       0.00       204.10  
4, gas+wwj B+2b+Hbt
    8,000.00     H       0.12       997.04  
Gas consume
                               
5,general electricity
    772.07     F3                  
6, garbage collection
         
Dir
              217.40  
7,chimney clean in office building
    71.34     F2       0.11       7.69  
KA+LA1
         
Dir
                 
8,the wire connection
         
Po1
      0.07          
9,insurance
                               
Building
    8,084.90    
Wo
      0.05       373.33  
Third party liability
    315.41    
Wo
      0.05       14.82  
10, maintenance, investigation and safety(TUV)
                               
House+ entrance door
    48.75    
Po1
      0.07       3.48  
Door, roll-up door
         
Po3
                 
Maintenance of outside warehouse
    1,125.50     F1       0.05       60.96  
Heating  warehouse
    48.75     F2       0.11       5.25  
Clean the glass in the office area
                               
Winter road maintenance (snow and ice control)
                               
11,materials and others
    160.00               0.07       12.85  
12,guard in the house
    8,700.00    
Pa1
      0.07       621.43  
13,others
                                                                 
Net Subtotal
                            3,456.90  
Value added tax
                               
Gross sum
                               
Advanced payment per year(net)
                                                              H2b  
New
                            288.07  

 
About 300,00 Euro per month
Der Ausbau von 125m2 Büroräumen
The expansion in the 125 m2 office area


 
 

--------------------------------------------------------------------------------

 


The leasing contract between Tannenweg 10 company constituted under civil law
and Perfectenergy on Oct.3 2007


Attachment 5

--------------------------------------------------------------------------------



Repair implement according to the regulations §1,4 in the lease contract


Date: on Sept.25. 2007

--------------------------------------------------------------------------------

Regarding:   Tannenweg 10, street Augustin
Hall h2b 

--------------------------------------------------------------------------------



Part Athe maintenance and cleaning ect.


Step 1 the cleaning work
Step 2 painting all the part of the building in white color
Step 3 office in the front direction (inside) 1+2+3 in the street complete in
plasterboard Pipeline under the plaster
Step 4 supply and assembly a heater
Step 5 installs the kitchen unit in the passage in advance
Step 6 repair the equipments for the WC, all the wall plasterboard New fitments
Step 7 hall for the storage of the WC equipments and expand the fitments
Step 8 paining the front façade


Part B rebuild, expand the office area
Step 1 door office 3 / close the meeting room
Step2  demolition of the walls, please see the plan in attachment 2
Step 3 installation in the first floor of the movable windows (1,48*1.07)
between the office 3 in the meeting room
Step 4 installation of the three walls ( 2* meeting 1* office expand)
Step 5 2 new door in the office 1 and meeting room
Step 6 2 new heaters with pipeline (office 3 + meeting room)
Step 7 expand the inside entrance door which is part of the office area
Step 8  install electricity in the new office area


Part C especially improvements from the lessee
Step 1 new entrance door with the fly sheet and plating
 
Step 2 carpeted floor decoration in all the office area （about 120m2）
 
Step 3 hard and solid ramp at the entrance area which is fit for forklift
Step 4 alteration of the doors and the windows
 
 
 

--------------------------------------------------------------------------------

 